Title: From John Adams to Stephen Peabody, 21 April 1815
From: Adams, John
To: Peabody, Stephen



My dear Sir
Quincy April 21. 1815.

I received in due time your Letter of the fifth containing the account of the Apotheosis of your dearest Friend. At first I determined to Attend you. But the Roads the near departure of my Grandsons, Anxieties for their Parents and many cares that the world knows not, added to an Eightieth year, discouraged me. The Translation of the beattified Spirit was an Euthanasia devoutly to be wished. Away with all concern on that point. With you, and your and my dear William and Abigail I sympathise most cordially— The pure Spirit mounted on high, has left them to their own Virtue and discretion, in which I have great Confidence. May Heaven bless you and them.
How the World has fallen to pieces, about me, my Brother! Ancestors, Collaterals, in public and private Life, all gone! except Dr Tufts and my dear blind Brother and deaf Brother! Thanks to God! My Dearest Friend remains, I hope if not to close my Eyes, yet to see me in the Tomb.
Nevertheless, I yet rejoice delight and rejoice in Life: yea, and I will, if I can rejoice.—I am your Friend and Brother—
John Adams